Citation Nr: 1011958	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1963 to 
September 1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision that denied 
service connection for pancreatitis and for asbestosis.  The 
Veteran timely appealed.

The issue of service connection for laryngeal cancer has been 
raised by the record, but has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over the 
issue, and it is referred to the RO for appropriate action.  

The issue of service connection for asbestosis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no competent evidence that the Veteran currently has 
pancreatitis or any residual of abdominal pain for which he 
was treated in service.


CONCLUSION OF LAW

Chronic pancreatitis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through an August 2006 letter, the RO notified the Veteran of 
the elements of service connection and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the August 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Defects as to the timeliness of the 
statutory and regulatory notice are rendered moot because the 
Veteran's claim decided on appeal has been fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his 
claimed pancreatitis.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As will be 
discussed below, there is no competent evidence that the 
Veteran has pancreatitis or any residual of abdominal pain 
for which he was treated in service.  

In particular, the Veteran has submitted medical evidence 
that he required surgery for cancer of the larynx in 2002.  
Medical evidence dated in 2002 includes discussion of the 
Veteran's medical history and several lists of diagnosed 
medical disorders.  The clinical evidence submitted by the 
Veteran discloses that no diagnosis of abdominal pain, 
pancreatitis, or a disorder of the gastrointestinal tract has 
been assigned.  In 2002, no provider identified current 
abnormal liver function or any other sign or symptom which 
might be related to an episode of treatment of abdominal pain 
in 1965.  The only 2002 notation related to the pancreas 
reveals that the Veteran had an aunt who had pancreatic 
cancer.  Significantly, the Veteran does not contend that 
there is any medical evidence since 2002 which might suggest 
that he currently has pancreatitis or residuals thereof.  

Rather, the Veteran has stated that he seeks service 
connection for pancreatitis because he was treated for 
pancreatitis in service prior to his separation from service 
in 1967.  However, since no medical provider has assigned a 
diagnosis of pancreatitis during the past 40 years, and there 
is no clinical evidence that any of the Veteran's treating 
providers in 2002 identified any residuals of the disorder 
for which the Veteran was treated in service, and the Veteran 
himself does not contend that he currently has pancreatitis 
or any residuals of the abdominal pain for which he was 
treated in service, or that such a diagnosis has been 
assigned since 2002, there is no evidence of a current 
disability due to the claimed disorder.  

Under the circumstances, the evidence of record does not 
"indicate" that the Veteran has a current disability or 
symptoms which "may be" associated with the established event 
in service prior to 1967.  The record is devoid of a 
contention of recurrence or residuals of that event and there 
is no current medical diagnosis of that disorder, or a 
similar disorder, or any residuals of the event in service.  
Accordingly, the Veteran has not presented a prima facie case 
for service connection and medical examination is not 
required at this point.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curiam).  

Even the low threshold articulated in McLendon for a 
suggestion of a relationship between current symptoms and any 
aspect of service is not met where, as here, there is no 
diagnosed disorder on which service connection can be based.  
The Veteran himself has not raised a contention that he has a 
current disability, symptoms, or residuals due to 
pancreatitis treated in service, and the evidence does not 
meet even the low threshold necessary to trigger the duty to 
assist.  There is no duty to afford VA examination in this 
case.  McLendon v. Nicholson, 20 Vet. App. at 83.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

The Veteran contends that service connection for pancreatitis 
is warranted on the basis that he was hospitalized in service 
in 1965 and diagnosed with pancreatitis.

Service treatment records reflect that the Veteran was 
hospitalized for abdominal pain of unknown etiology in 
January 1965.  Records show that the initial serum amylase 
was recorded as 800 amylase units, but fell to 80 amylase 
units on the day following admission.  The initial high 
amylase value prompted a working diagnosis of acute 
pancreatitis.  The Veteran complained of abdominal pain 
intermittently during the first week of hospitalization, but 
he remained asymptomatic on a regular diet and was discharged 
to duty.  Pancreatitis was not found at the time of the 
Veteran's separation examination from service in August 1967, 
nor was any abdominal or gastrointestinal tract disorder 
found on examination.  No complaints were noted in the 
history completed on separation.

The post-service treatment records include a statement by one 
of the Veteran's treating physician, S.C.S., M.D., noting a 
family history of cancer of the pancreas on the side of the 
Veteran's mother.  No diagnosis of pancreatitis involving the 
Veteran was indicated.  Clinical evidence establishes that 
the Veteran was treated for cancer of the larynx in 2002.  
The clinical evidence establishes that the Veteran underwent 
thorough diagnostic evaluation and clinical examinations 
prior to surgical and other treatment for cancer of the 
larynx.  No treating provider whose records were submitted by 
the Veteran assigned a current diagnosis of pancreatitis.  No 
treating provider assigned a diagnosis of any 
gastrointestinal or abdominal disorder.  There is no 
indication that any provider found abnormal liver functions.  

The Veteran himself does not contend that he has had a 
recurrence of the disorder or symptoms for which he was 
treated in service in 1965.  He does not contend that he has 
symptoms or residuals of that disorder, nor does he contend 
that any treating provider has advised him that he currently 
has pancreatitis or residuals of the disorder treated in 
service.
  
Statements of the Veteran in the claims file are to the 
effect that he was hospitalized and treated for pancreatitis 
in service.  The Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, what is missing 
in this case is objective evidence of a current disability.  
Here, pancreatitis was not found at the time of the Veteran's 
separation from service, and there is no competent evidence 
establishing a continuity of symptomotology of pancreatitis 
following military service, nor is there evidence of a 
current medical diagnosis of pancreatitis, nor does the 
Veteran allege that he currently has pancreatitis or any 
residual(s) of the disorder treated in service.   

Neither the Veteran nor his representative presented or 
alluded to the existence of any medical opinion (i.e., one 
that would support the Veteran's assertions as to a nexus 
between any claimed disability and service), despite 
specifically being asked or invited to present or identify 
such evidence via the RO's August 2006 letter.

The post-service evidence is entirely unfavorable to the 
Veteran's claim for service connection for pancreatitis.  The 
evidence is not in equipoise, and the provision of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt is not 
applicable.  Under these circumstances, the claim for service 
connection for pancreatitis must be denied.  


ORDER

Service connection for pancreatitis is denied.


REMAND

Records in the claims folder show that the Veteran is 
receiving Social Security administration benefits based upon 
disability.  It appears that some of the medical evidence 
that SSA reviewed prior to its decision to award disability 
benefits may not have been obtained.  The Court has held that 
when VA is put on notice of the existence of relevant SSA 
records, VA must seek to obtain those records before 
proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 
493, 494 (1992).

The Veteran contends that his asbestosis is a result of his 
exposure to asbestos in service.  The evidence reflects that 
the Veteran indeed was exposed to asbestos while he worked as 
a radioman aboard the U.S.S. Lawrence (DDG-4) from March 1965 
to September 1967.  Chest X-rays taken at the time of the 
Veteran's separation examination in August 1967 were 
negative.  

The post-service treatment records, dated in April 2000, 
reveal that the Veteran has a history as a smoker for 45 
years.  The evidence also includes a December 2002 medical 
statement by J.W.V., M.D., suggesting a diagnosis of a very 
mild degree of pulmonary parenchymal asbestosis.  Dr. V. 
opined that this parenchymal asbestosis resulted from the 
Veteran's inhalation of asbestos fibers in the course of his 
occupation as a pipefitter from 1970 to 1982.

Several statements have been provided by former military 
personnel who had served with the Veteran, documenting the 
use and removal of asbestos aboard the U.S.S. Lawrence (DDG-
4).  While laypersons are certainly capable of providing 
evidence of symptomatology, laypersons are generally not 
capable of opining on matters requiring medical knowledge or 
expertise, such as the condition causing the symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  Those statements, while 
favorable to the Veteran, do not provide an adequate basis 
for a favorable determination.  Further development of the 
medical evidence, including comprehensive testing, with a 
complete review of the claims folder, is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies from the Social 
Security Administration of the 
determination which awarded benefits to 
the Veteran and the medical records used 
as a basis to award those benefits.

2.  As the Veteran to identify providers 
who treated him for respiratory 
complaints following his service.  
Request employment medical records, if 
the Veteran indicates that such records 
may be available.  Obtain records from 
Dr. J.W.V. 

3.  Schedule the Veteran for a VA 
pulmonary examination.  The claims folder 
and a copy of this remand must be 
provided to the examiner to review in 
conjunction with the examination.  

The examiner should identify each current 
pulmonary or respiratory disability.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that a 
current pulmonary or respiratory 
disability, to include asbestosis, had 
its onset during the Veteran's active 
service, or is otherwise the result of a 
disease or injury in active service, to 
include exposure to asbestos in service.  
The examiner should discuss the service 
treatment records and the post-service 
treatment records reflecting a 45-year 
history of smoking and the Veteran's 
occupational exposure to asbestos as a 
pipefitter from 1970 to 1982.

The examiner should provide a rationale for 
the opinions.  If the reviewer determines that 
he or she cannot resolve the question of 
whether the Veteran developed asbestosis as a 
result of his exposure to asbestos in service, 
the reviewer should address these additional 
questions:

Would a reviewer with a different type of 
expertise be able to render an opinion 
addressing this question without resort to 
speculation?  If so, what medical expertise 
would be required of a reviewer who could 
assist VA to obtain the requested opinion?

If additional information is needed to 
obtain the requested opinion without resort 
to speculation, is there clinical evidence 
or other information which is possibly 
available, or which could be obtained, which 
might assist a reviewer to render the 
requested opinion without resort to 
speculation?  

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


